FILED
                            NOT FOR PUBLICATION                             AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NATHANIEL WILLIAMS,                               No. 09-16010

               Petitioner - Appellant,            D.C. No. 2:06-cv-01546-GEB

  v.
                                                  MEMORANDUM *
CLAUDE E. FINN,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       California state prisoner Nathaniel Williams appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition challenging the loss of

good time credits following prison disciplinary proceedings for unlawful influence

of staff. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that his due process rights were violated when he was

denied the opportunity to call four staff witnesses at the prison disciplinary

hearing. In light of the record, the witnesses’ proposed testimony was irrelevant

and any exclusion was harmless. Therefore, the California court’s determination

that Williams was afforded his due process rights was not contrary to, or an

unreasonable application of, clearly established Supreme Court law. See 28 U.S.C.

§ 2254(d)(1); see also Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Wolff v.

McDonnell, 418 U.S. 539, 566 (1974).

      AFFIRMED.




                                           2                                     09-16010